                                          ·1 :.•
                                          ''-"'·
                                                   "·•.
                                                   • __/
                                                           \C\
                                                           !   •




                                                                          FILED
                                                                            SEP O3 2019
                                                                         Clerk, U.S Disjrict Coun
                                                                           District Of Montana
                                                                                Great F.;!lt.
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                  VIOLATION:
                                             7354057
              Plaintiff,                     Location Code: M13

       vs.
                                             ORDER
  JORDAN D. CHANCE,

              Defendant.


      Based upon the United States' unopposed motion to accept the defendant's

payment of a $45 fine and $3 0 processing fee for violation 73 54057 (for a total of

$75), and for good cause shown,

      IT IS ORDERED that the $75 fine ($45 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7354057.

      IT IS FURTHER ORDERED that the initial appearance scheduled for




                                       John T. Johnston
                                       United States Magistrate Judge
